DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/22/2019, 03/26/2020, 04/27/2020, 05/07/2020, 07/08/2020, 11/03/2020 and 12/21/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al. (JP 2006-053227 A).

Regarding to claim 2, Hatanaka et al. disclose the method of claim 1, wherein the hidden marking includes at least one of an alignment reference marking set to a certain position with reference to a prism reference point of the spectacle lens, an add power marking indicating information about an add power of the spectacle lens, a refractive index marking indicating information about a refractive index of the spectacle lens, a corridor length marking indicating information about a corridor length of the spectacle lens, a surface treatment marking indicating information about surface treatment of the spectacle lens, a manufacturer marking indicating information about a manufacturer of the spectacle lens, and an inset amount marking indicating information about a shift amount of a near dioptric power measuring position of the spectacle lens (pars.[0015-0023]).
Regarding to claim 5, Hatanaka et al. discloses the method of claim 1, wherein the changing the forming position of the hidden marking includes changing the forming 
Regarding to claim 6, Hatanaka et al. discloses the method of claim 5, wherein the changing the forming position of the hidden marking includes changing the forming position of the hidden marking to a position that is shifted on an upper side or a lower side in an upper-lower direction by a certain distance (pars.[0077-0079], Fig. 6).
Regarding to claim 7, Hatanaka et al. discloses the method of claim 5, wherein the changing the forming position of the hidden marking includes changing forming positions of a plurality of hidden markings other than the alignment reference marking to positions that are shifted in an identical direction by an identical distance (pars.[0071-0073], [0077-0079], Fig. 5, 6).

Regarding to claim 8, Hatanaka et al. discloses the method of claim 5, wherein the changing the forming position of the hidden marking includes forming an alignment reference auxiliary marking at a position that is shifted from the forming position of the alignment reference marking toward an ear side or a nose side in a horizontal direction by a certain distance (pars.[0071-0073], [0077-0079], Fig. 5, 6).

Regarding to claim 9, Hatanaka et al. discloses the method of claim 2, wherein changing a forming form of the hidden marking includes changing a design of the hidden marking (pars.[0026-0034]).



Regarding to claim 11, Hatanaka et al. discloses the method of claim 1, wherein the spectacle lens manufacturing system (Fig. 1) for manufacturing a spectacle lens (Fig. 6, reference 1) provided with a hidden marking (Fig. 6, reference 31c), the spectacle lens manufacturing system comprising: a design device (Fig. 1) that is capable of setting for forming the hidden marking by setting a forming position (par.[0071]) of the hidden marking to a certain position (Fig. 6, reference 31a), calculating at least one parameter selected from a parameter calculated from an interpupillary distance of the wearer and a spectacle frame center distance and a parameter calculated from an eye point of the wearer, a spectacle frame center, and a prism reference point (pars.[0040-0042], [0071]), and changing the forming position of the hidden marking based on the calculated parameter (par.[0072]); and a hidden marking forming device that forms the hidden marking at the forming position that has been changed (pars [0071-0073]).

Regarding to claim 12, Hatanaka et al. discloses the method of claim 1, wherein information about a prescription for a wearer and fitting-related information that indicates information about fitting for the wearer are capable of being input to the design device via a network (pars.[0015], [0026-0034]).

Regarding to claim 13, Hatanaka et al. discloses (fig 1, reference 6; pars.[0040]-[0042], [0071]-[0073]): a spectacle lens manufacturing system (figure 1) for manufacturing a spectacle lens (1) provided with a hidden marking (31c), the spectacle lens manufacturing system (fig 1) comprising: a design device (figure 1) that is capable of setting for forming the hidden marking by setting a forming position ([0071]) of the hidden marking (31c) to a certain position (31a), calculating ([0071]) at least one parameter obtained from spectacle lens product-related information ([0040]-[0042]) that indicates information about a spectacle lens product (1), spectacle frame-related information ([0040]-[0042]) that indicates information about a spectacle frame, prescription information that indicates information about a prescription for a wearer, and fitting-related information that indicates information about fitting for the wearer ([0040]-[0042]), and changing ([0072]) the forming position of the hidden marking (31c) based on the calculated parameter ([0071]-[0072]); and a hidden marking forming device (231) that forms ([0073]) the hidden marking (31c) by the setting set by the design device (figure 1).



Regarding to claim 15, Hatanaka et al. discloses a spectacle lens, comprising a plurality of hidden markings (32b, 32c) other than an alignment reference marking (32a, 31c) set to a certain position (fig 6) with reference to a prism reference point of the spectacle lens (1), wherein a parameter calculated from at least an interpupillary distance of a wearer and a spectacle frame center distance exceeds a certain value, and the respective hidden markings are rearranged around a point near the spectacle frame center.
The features "wherein a parameter calculated from at least an interpupillary distance of a wearer and a spectacle frame center distance exceeds a certain value, and the respective hidden markings are rearranged around a point near the spectacle frame center” are features in the form of a process of manufacture. However, the only features of the product per se derivable from this process of manufacture is a "a spectacle lens, comprising a plurality of hidden markings".
It is noted that a "product by method" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. as applied to claim 1 above, in view of Matsushima et al.(JP 2006-047782 A of record).
Regarding to claim 3, Hatanaka et al. discloses the method of claim 1.  However, Hatanaka does not wherein the parameter includes a parameter calculated from an interpupillary distance of the wearer and a spectacle frame center distance.  Matsushima et al. is in same field of endeavor and teaches wherein the parameter includes a parameter calculated from an interpupillary distance of the wearer and a spectacle frame center distance (pars.[0063-0064]; “According to the information about the spectacle frame and the interpupillary distance of the spectacle wearer, it is determined whether the nose side angle marking is in a lens area or an outer area of the lens area, so as to determine whether the position of the marking needs to be adjusted”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of calculating, according to the interpupillary distance of the wearer and the spectacle frame center distance, a difference between the two of Matsushima to method of Hatanaka for purpose of determining a positional relation.
Regarding to claim 4, Hatanaka and Matsushima does not disclose the feature wherein the position of the nose-side hidden mark 18 is changed on the basis of a parameter calculated from the distance between the pupils and the distance between the eyeglass frame centers.  However, Hatanaka discloses the feature wherein the lens-shape region is calculated from frame-rim related information and the distance between .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. as applied to claim 15 above, in view of Nishioka et al. (JP2007-41569A of record).
Hatanaka discloses the spectacle lens according to claim 15.  However, Hatanaka does not disclose the feature wherein the parameter calculated from the distance between the eye point and the eyeglass frame center in the vertical direction and the distance between the eye point and the prism measurement reference point in the vertical direction exceeds a predetermined value.  Nishioka et al. discloses, in paragraphs [0009],[0010], [0018],[0019], and [0049],  the feature wherein a marking position is determined on the basis of a lens cutting shape, the position of a prism measurement reference point, a far-vision eye point, and a near-vision eye point in order to form a mark at a position where the mark will not be removed as a result of cutting. Here, the lens cutting shape includes frame-center information (see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TUYEN TRA/           Primary Examiner, Art Unit 2872